Title: From George Washington to Henry Knox, 30 November 1780
From: Washington, George
To: Knox, Henry


                        
                            Dear Sir
                            Morris Town 30th Novemr 1780
                        
                        The Bearer Mr Buel, who is recommended to me by Governer Trumbull, will undertake to stock a number of the Gun
                            Barrels at Springfield, and repair the old Arms—He has a set of Workmen of his own and will go on with the Business upon
                            Credit, which is a very material consideration: But to prevent the matter being made a job—I think it will be best for you to give
                            orders to the Officers superintending the Elaberatory to have the Barrels sufficiently proved before they are delivered to
                            Mr Buel, as I suspect that they are most of them of the trash kind which Mr Lee charges Mr Deanes Agent with purchasing. I
                            am &c.

                    